DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: the space before the period should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 5-6 “fixing a first electronic element on the carrier and received in each of the at least one opening”. The phrase “and received” in this case is confusing. It is unclear what is received in each of the at least one opening. Applicant should note that claims must be analyzed to determine their metes and bounds so that it is clear from the claim language what subject matter the claims encompass. The definiteness of the claim(s) is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are See In re Hammack, 166 USPQ 204 (CCPA 1970), In re Moore, 169 USPQ 236 (CCPA 1971), Ex parte Kristensen, 10 USPQ 2d 1701, 1703 (PTO Bd. Pat. App & Intf. 1989).
Claim 8 recites in the last 3 lines “the first outer wiring layer electrically connects the electrical connector of the second electronic element and the inner wiring layer, respectively.” The present of word “respectively” at the end of the sentence is confusing.  Apparently, a claimed limitation is missing. For the purpose of compact prosecution, in one of the rejections, the examiner reads the limitation as “the first outer wiring layer electrically connects the electrical connector of the second electronic element and the inner wiring layer connects electrical connector of the first electronic element, respectively”.
Claims 2-7 and 9-19 are rejected since they inherits the deficiencies from the claims which they are dependent from.
Claim 10 recites “the third electronic element is disposed on a side of the inner wiring layer facing away from the first outer wiring layer to encapsulate the first electronic element and the second electronic element, the third electronic element electrically connects an electrical connector of first electronic element and electrically connects a connecting pad of the inner wiring layer”. It is unclear the third electronic element, the inner wiring layer, or first outer wiring layer encapsulates the first electronic element and the second electronic element. If it is the third electronic element, it is unclear how the third electronic element encapsulates the first electronic element and the second electronic element the third electronic element. The intended meaning could not be determined from the specification of the drawing of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez et al. (U.S. Patent No. 8,421,245).
Regarding to claim 8, insofar as the claim can be understood in view of the 112(b) second rejection presented above, Gonzalez teaches a package structure comprising:
an inner wiring layer (Fig. 2I, element 206; column 6, lines 57-58);
a first dielectric layer (Fig. 2I, element 248; column 8, line 50);
a first outer wiring layer (Fig. 2I, element 254; column 9, line 14); and
an electronic component assembly (Fig. 2I, stack 220/230);
wherein the first dielectric layer comprises a first surface and a second surface facing away from the first surface (Fig. 2I, first surface is bottom surface, second surface of top surface), the inner wiring layer and the electronic component assembly are embedded into the first dielectric layer from the first surface (Fig. 2I, the inner wiring layer 206, and the electronic component assembly are embedded into the first dielectric layer 248, from the first surface), and the inner wiring layer is flush with the first surface (Fig. 2I, the inner wiring layer 4 is flush with the first surface, which is the lower surface of dielectric layer), the first outer wiring layer is disposed on the second surface (Fig. 2I, outer wiring layer 254 is disposed on the second surface, which is top surface of dielectric layer 248), the electronic component assembly comprises a first electronic element and a second electronic element (Fig. 2I, first electronic element 220 and a second electronic element 230, the second electronic element is disposed close to the second surface (Fig. 2I, second electronic element 230 is disposed close to the second surface, which is top surface of dielectric layer in the figure), and an electrical connector of the second electronic element faces the second surface (Fig. 2I, electrical connector 232 of the second electronic element 230 faces the second surface, which is top surface of dielectric layer 248), the first electronic element is disposed on a side of the second electronic element facing away from the second surface (Fig. 2I, first electronic element 220 is disposed on a side of the second electronic element 230 facing away from the second surface, which is top surface of dielectric layer 248), and the first electronic element is exposed from the first surface (Fig. 2K, the first electronic element 220 is exposed from the first surface, which is surface of dielectric layer 248), the first outer wiring layer electrically connects the electrical connector of the second electronic element and the inner wiring layer, respectively (Fig. 2I, the first outer wiring layer 254 electrically connects the electrical connector 232 of the second electronic element 230 by conductor 252, and the inner wiring layer 208 by conductor 252).
Regarding to claim 9, Gonzalez teaches at least one first connecting hole and at least one second connecting hole are formed on the first dielectric layer, the first connecting hole communicates with the first outer wiring layer and the electrical connector of the second first connecting hole 250 and second connecting hole 251 are formed on the first dielectric layer 248, the first connecting hole communicates with the first outer wiring layer 254 and the electrical connector 232 of the second electronic element 230, the second connecting hole 251 communicates with the first outer wiring layer 254 and the inner wiring layer 206, the package structure further comprises a first conductive structure 252 in the first connecting hole 250 and second conductive structure 252 in the second connecting hole 251, the first conductive structure electrically connects the first outer wiring layer 254 and the electrical connector 232 of the second electronic element 230, the second conductive structure electrically connects the first outer wiring layer 254 and the inner wiring layer 206).
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuominen et al. (U.S. Patent No. 8,547,701).
Regarding to claim 8, insofar as the claim can be understood in view of the 112(b) second rejection presented above, Tuominen teaches a package structure (Figs. 1-12) comprising:
an inner wiring layer (Fig. 8, element 4; column 7, line 51);
a first dielectric layer (Fig. 8, element 1; column 7, line 62);
a first outer wiring layer (Fig. 8, element 9; column 8, line 31); and
an electronic component assembly (Fig. 8, stack 5/6/8/6’
wherein the first dielectric layer comprises a first surface and a second surface facing away from the first surface (Fig. 8, element 6; column 8, line 49), the inner wiring layer and the electronic component assembly are embedded into the first dielectric layer from the first surface (Fig. 8, the inner wiring layer 4, and the electronic component assembly are embedded into the first dielectric layer, from the first surface, which is bottom surface of dielectric layer 1 in the figure), and the inner wiring layer is flush with the first surface (Fig. 8, the inner wiring layer 4 is flush with the first surface, which is bottom surface of dielectric layer 1 in the figure), the first outer wiring layer is disposed on the second surface (Fig. 8, outer wiring layer 9 is disposed on the second surface, which is top surface of dielectric layer 1 in the figure), the electronic component assembly comprises a first electronic element and a second electronic element (Fig. 8, first electronic element 6 and a second electronic element 6’), the second electronic element is disposed close to the second surface (Fig. 8, second electronic element 6’ is disposed close to the second surface, which is top surface of dielectric layer 1 in the figure), and an electrical connector of the second electronic element faces the second surface (Fig. 8, electrical connector of the second electronic element 6’ faces the second surface, which is top surface of dielectric layer 1 in the figure), the first electronic element is disposed on a side of the second electronic element facing away from the second surface (Figs. 7-8, first electronic element 6 is disposed on a side of the second electronic element 6’ facing away from the second surface, which is top surface of dielectric layer 1 in the figure), and the first electronic element is exposed from the first surface (Figs. 7-8, the first electronic element 6 is exposed from the first surface, which is bottom surface of dielectric layer 1 in the figure), the first outer wiring layer electrically connects the the first outer wiring layer 9 electrically connects the electrical connector of the second electronic element 6’ by conductor 18, and the inner wiring layer 4 electrically connects an electrical connector of the first electronic element 6 by conductor 18).
Regarding to claim 9, Tuominen teaches at least one first connecting hole and at least one second connecting hole are formed on the first dielectric layer, the first connecting hole communicates with the first outer wiring layer and the electrical connector of the second electronic element, the second connecting hole communicates with the first outer wiring layer and the inner wiring layer, the package structure further comprises a first conductive structure in the first connecting hole and a second conductive structure in the second connecting hole, the first conductive structure electrically connects the first outer wiring layer and the electrical connector of the second electronic element, the second conductive structure electrically connects the first outer wiring layer and the inner wiring layer (Fig. 11, first connecting hole and second connecting hole are formed on the first dielectric layer 1, the first connecting hole communicates with the first outer wiring layer 9 and the electrical connector 7’ of the second electronic element 6’, the second connecting hole communicates with the first outer wiring layer 9 and the inner wiring layer 4, the package structure further comprises a first conductive structure in the first connecting hole and a second conductive structure in the second connecting hole (via 23, and the vias contacting pad 7’), the first conductive structure electrically connects the first outer wiring layer 9 and the electrical connector 7’ of the second electronic element 6’, the second conductive structure electrically connects the first outer wiring layer 9 and the inner wiring layer 4
Regarding to claim 10, Tuominen teaches the package structure further comprises a third electronic element, the third electronic element is disposed on a side of the inner wiring layer facing away from the first outer wiring layer to encapsulate the first electronic element and the second electronic element, the third electronic element electrically connects an electrical connector of first electronic element and electrically connects a connecting pad of the inner wiring layer (Fig. 11, third electronic element 18 (bottom) is disposed on a side of the inner wiring layer 4 facing away from the first outer wiring layer 9 to encapsulate the first electronic element 6 and the second electronic element 6’, the third electronic element electrically connects an electrical connector of first electronic element 6 and electrically connects a connecting pad of the inner wiring layer 4).
Claims 8 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugaya et al. (U.S. Patent No. 7,018,866).
Regarding to claim 8, insofar as the claim can be understood in view of the 112(b) second rejection presented above, Sugaya teaches a package structure comprising:
an inner wiring layer (Fig. 8D, please also see the attached figure);
a first dielectric layer (Fig. 8D, please also see the attached figure);
a first outer wiring layer (Fig. 8D, please also see the attached figure); and
an electronic component assembly (Fig. 8D, please also see the attached figure);
wherein the first dielectric layer comprises a first surface and a second surface facing away from the first surface (Fig. 8D, please also see the attached figure), the inner wiring layer and the electronic component assembly are embedded into the first dielectric layer from the first surface (Fig. 8D, please also see the attached figure), and the inner wiring layer is flush with the first surface (Fig. 8D, please also see the attached figure), the first please also see the attached figure), the electronic component assembly comprises a first electronic element and a second electronic element (Fig. 8D, please also see the attached figure), the second electronic element is disposed close to the second surface (Fig. 8D, please also see the attached figure), and an electrical connector of the second electronic element faces the second surface (Fig. 8D, please also see the attached figure), the first electronic element is disposed on a side of the second electronic element facing away from the second surface (Fig. 8D, please also see the attached figure), and the first electronic element is exposed from the first surface (Fig. 8D, please also see the attached figure), the first outer wiring layer electrically connects the electrical connector of the second electronic element and the inner wiring layer, respectively (Fig. 8D, please also see the attached figure).

    PNG
    media_image1.png
    390
    1107
    media_image1.png
    Greyscale

Regarding to claim 19, Sugaya teaches the first dielectric layer is made of a material selected from polypropylene, epoxy resin, polyurethane, phenolic resin, urea resin, melamine-formaldehyde resin, unsaturated polyester resin, polyimide, and any combination thereof (column 6, lines 2-10; column 7, lines 13-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (U.S. Patent No. 8,421,245) in view of Sugaya et al. (U.S. Patent No. 7,018,866).
Regarding to claim 1, Gonzalez teaches a method for manufacturing a package structure comprising (the method steps are not claimed to impart in a specific order):
providing a carrier and forming an inner wiring layer on a surface of the carrier, the inner wiring layer comprising at least one opening, a portion of the carrier exposed from the at least one opening (Figs. 2A-B, column 6, lines 57-58, column 9, line 20, providing carrier 202 and forming an inner wiring layer 206/208 on a surface of the carrier, which is the stack including layers 214/212 and 202, the inner wiring layer comprising opening, a portion of the carrier 202 exposed from the opening);
fixing a first electronic element on the carrier and received in each of the at least one opening (Fig. 2C, column 7, line 49,  fixing a first electronic element 220 on the carrier and received in each of the at least one opening);
fixing a second electronic element on a side of the first electronic element facing away from the carrier, wherein an electrical connector of the second electronic element faces away from the carrier (Figs. 2E-F, column 8, line 13,  fixing second electronic element 230 on a side of the first electronic element 220  facing away from the carrier, an electrical connector 232 of the second electronic element 230 faces away from the carrier);
providing and pressing a first build-up board to the surface of the carrier with the inner wiring layer, wherein the first build-up board comprises a first dielectric layer and a first copper layer, the first dielectric layer covers the inner wiring layer and infills the at least one opening (Figs. 2G-I, column 8, line 50, column 9, lines 18-19, providing and pressing a first build-up board to the surface of the carrier with the inner wiring layer, the first build-up board comprises first dielectric layer 248 and first copper layer 254, the first dielectric layer 248 covers the inner wiring layer 206/208 and infills the opening), the first copper layer is formed on a side of the first dielectric layer facing away from the carrier (Fig. 2I, the first copper layer 254 is formed on a side of the first dielectric layer 248 facing away from the carrier);
forming at least one first connecting hole and at least one second connecting hole on the first build-up board, wherein the at least one first connecting hole corresponds to the second electronic element to expose the electrical connector of the second electronic element, the at least one second connecting hole corresponds to the inner wiring layer to expose a portion of the inner wiring layer (Fig. 2H, forming first connecting hole 250 and second connecting hole 251 on the first build-up board, the at least one first connecting hole 250 corresponds to the second electronic element 230 to expose the electrical connector 232 of the second electronic element, the second connecting hole 251 corresponds to the inner wiring layer 206 to expose a portion of the inner wiring layer 206
forming a first outer wiring layer by performing a circuit manufacturing process on a side of the first build-up board facing away from the carrier, forming a first conductive structure in each of the at least one first connecting hole to electrically connect the first outer wiring layer and the second electronic element, and forming a second conductive structure in each of the at least one second connecting hole to electrically connect the first outer wiring layer and the inner wiring layer (Fig. 2I, forming first outer wiring layer by performing a circuit manufacturing process on a side of the first build-up board facing away from the carrier, forming a first conductive structure in each of the at least one first connecting hole 250 to electrically connect the first outer wiring layer and the second electronic element 230, forming a second conductive structure in each of the at least one second connecting hole 251 to electrically connect the first outer wiring layer and the inner wiring layer 206); and
removing the carrier to obtain the package structure (Fig. 2K).
Gonzalez does not disclose an electrical connector of the first electronic element faces the carrier and the electrical connector of the first electronic element is exposed when the carrier is removed.
Sugaya teaches an electrical connector of the first electronic element faces the carrier and the electrical connector of the first electronic element is exposed when the carrier is removed (Fig. 8A, first electronic element 803a and second electronic element 803b are arrange back-to-back, electrical connector of the first electronic element 803a faces the carrier 807a and the electrical connector of the first electronic element is exposed when the carrier 807a is removed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gonzalez in view of Sugaya to configure an electrical connector of 
Regarding to claim 4, Gonzalez teaches the first electronic element is fixed on the carrier by a first glue layer (Fig. 2C, element 219; column 7, line 22).
Regarding to claim 5, Gonzalez teaches the carrier comprises a base and copper foils formed on opposite surfaces of the base, the inner wiring layer is formed on a surface of the copper foils facing away from the base (Fig. 2C, column 7, lines 26-27, the carrier comprises base and copper foils 202 formed on opposite surfaces of the base, the inner wiring layer 206/208 is formed on a surface of the copper foils facing away from the base).
Regarding to claim 11, Gonzalez teaches fixing the first electronic element on the carrier and received in each of the at least one opening further comprises: forming a first glue layer on carrier and received in each of the at least one opening (Fig. 2C, first glue layer 219 on carrier and received in each of the at least one opening); and forming a first electronic element on a side of the first glue layer facing away from the carrier (Fig. 2C, a first electronic element 220 on a side of the first glue layer 219 facing away from the carrier), wherein an electrical connector of the first electronic element faces the carrier (as being modified in claim 1, electrical connector of the first electronic element faces the carrier).
Regarding to claim 12, Gonzalez teaches the second electronic element is fixed on the side of the first electronic element facing away from the carrier (Fig. 2F, the second electronic element 230 is fixed on the side of the first electronic element 220 facing away from the carrier).
Regarding to claim 13, Sugaya teaches a first dielectric layer is made of a material selected from polypropylene, epoxy resin, polyurethane, phenolic resin, urea resin, melamine-formaldehyde resin, unsaturated polyester resin, polyimide, and any combination thereof (column 6, lines 2-10; column 7, lines 13-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Gonzalez in view of Sugaya to make the first dielectric layer of a material selected from polypropylene, epoxy resin, polyurethane, phenolic resin, urea resin, melamine-formaldehyde resin, unsaturated polyester resin, polyimide, and any combination thereof in order to obtain a desired level of hardness and flexibility. These materials for making encapsulant layer are well known in the art.
Allowable Subject Matter
Claims 2-3, 6-7, and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “after the step of "removing the carrier to obtain the package structure, wherein the electrical connector of the first electronic element is exposed", at least one connecting pad is located on an outermost surface of the package structure, the method further comprises forming a solder mask on the outermost surface of the package structure, the at least one connecting pad located on the outermost surface of the package structure and the electrical connector of the first electronic element are exposed from the solder mask” in combination with the limitations recited in claim 1.
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “wherein after the step of "removing the carrier to obtain the package structure, wherein the electrical connector of the first electronic element is exposed", the method further comprises forming a third electronic element on the package structure intermediate structure to encapsulate the first electronic element and the second electronic element, wherein the third electronic element electrically connects the electrical connector of the first electronic element and electrically connects a connecting pad of the inner wiring layer by solder balls” in combination with the limitations recited in claim 1.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the step of "removing the carrier to obtain the package structure, wherein the electrical connector of the first electronic element is exposed" further comprises separating the base from the copper foils to obtain the base and two intermediate structures with the copper foils; and removing the copper foil from the intermediate structure by rapid circuit etching, and exposing the electrical connector of the first electronic element, thereby obtaining the package structure” in combination with the limitations recited in claim 1 and claim 5.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “before the step of "removing the carrier to obtain the package structure, wherein the electrical connector of the first electronic element is exposed", the method further comprises pressing a second build-up board to a side of the first outer wiring layer facing away from the carrier, the second build-up board covering the first outer wiring layer and infilling gaps of the first outer wiring layer; and forming a second outer wiring layer by performing a circuit manufacturing process on a side of the second build-up board facing away from the carrier, the 
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “a second dielectric layer and a second outer wiring layer, wherein the second dielectric layer covers a side of the first outer wiring layer facing away from the inner wiring layer, and infills gaps of the first outer wiring layer, the second outer wiring layer is disposed on a side of the second dielectric layer facing away from the inner wiring layer, the second outer wiring layer electrically connects the first outer wiring layer” in combination with the limitations recited in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VU A VU/Primary Examiner, Art Unit 2828